MEMORANDUM OF DECISION.
Defendants Joseph O’Brien and Gilman McDuffee appeal from convictions of theft, following a jury trial in Superior Court (Lincoln County, Bradford, J.). On appeal defendants argue that there is insufficient evidence to support the jury finding that the stolen goods had a value in excess of $5,000 as required for a Class B crime. 17-A M.R.S.A. § 362(2)(A) (1983). In this case, the court properly admitted the testimony of the owner who testified to a market value in excess of $9,000. State v. Thibeault, 390 A.2d 1095, 1102 (Me.1978). Such evidence, viewed in the light most favorable to the State, supports the jury’s finding of value beyond a reasonable doubt. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
JUDGMENTS AFFIRMED.